Citation Nr: 1530851	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated during the November 2012 VA examination that he was receiving disability benefits from the Social Security Administration (SSA).  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Additionally, medical records from Dr. D.T. indicate that the Veteran had an on-the-job injury to his knee or knees after military service.  These records refer to  a claim number and note that the Veteran's insurance is Ohio Workers' Compensation.  The record does not reflect that VA has requested the records related to the Veteran's on-the-job knee injury and corresponding Workers' Compensation claim.  As these are likely relevant to the current claim, they must be requested on remand.

Finally, the Veteran testified at his April 2015 Board hearing that he received private medical treatment for his knees after military service from Dr. Berhoff and "a doctor in Niles."  These records have not been associated with the claims file.  Therefore, on remand, the Veteran should be requested to complete forms to authorize these medical providers to release his medical records to VA.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

2.  Request from the Ohio Workers' Compensation program all records related to the claim filed by the Veteran for his July 1992 knee injury.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3.  Ask the Veteran to complete authorization forms to release to VA medical records related to treatment of his knees from the time of his discharge from military service.  In particular, ask the Veteran to complete authorization forms for the physicians he identified during his Board hearing as treating him for knee problems prior to 1990.

4.  After the above development and any additional development required has been completed, including a VA examination if deemed necessary, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




